DETAILED ACTION
Claims 1-15, 17-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US 2009/0102957) in view of Struyk (US 2003/0128218).

Claim 1, Phelan teaches a method for transmitting alternative image content of a physical display to different sub-sets of viewers, one sub-set of viewers comprising direct viewers watching image content on said physical display directly with human eyes (i.e. direct viewers), at least one other sub-set of viewers (i.e. broadcast viewers) comprising broadcast viewers watching a video stream of a scene which includes said physical display (p. 0010), said method comprising:

“displaying the images of said at least two sets of image data in a time-sliced multiplexed manner on said physical display” (i.e. television) (p. 0009-0012); 
generating at least one video stream of a scene which includes said physical display (i.e. television), said video stream consisting of video frames captured with a frame rate higher than 20 Hz (e.g. 125 Hz) synchronously with the displaying of the images of one of said at least two sets of image data on said physical display, wherein said video stream does not include inverse images (i.e. data content instances) (p. 0018); and 
transmitting said video stream to said broadcast viewers (p. 0021). 
Phelan is silent regarding a method for transmitting alternative image content of a physical display to different viewers, comprising: 
“wherein a first set of image data from said at least two sets of image data comprises a sequence of images to be perceived by said direct viewers, and wherein at least one second set of image data from said at least two sets of image data comprises a sequence of images and inverse images not to be perceived by said direct viewers”.
Struyk teaches a method for transmitting alternative image content of a physical display to different viewers, comprising: 
“wherein a first set of image data from said at least two sets of image data comprises a sequence of images to be perceived by said direct viewers (i.e. non inverse frames), and wherein at least one second set of image data from said at least two sets 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided inverse imaging as taught by Struyk to the system of Phelan to allow for secure imaging to be sent (p. 0028). 

Claim 2, Phelan is silent regarding the method of claim 1, wherein the inverse image of each preceding and/or subsequent image of a set of image data is generated such that the combined image and inverse image result in a perceived image having a homogenous intensity and/or a homogeneous grey value.
Struyk teaches the method of claim 1, wherein the inverse image of each preceding and/or subsequent image of a set of image data is generated such that the combined image and inverse image result in a perceived image having a homogenous intensity and/or a homogeneous grey value (i.e. all color data components and corresponding inverse color data components is substantially the same) (p. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided inverse imaging as taught by Struyk to the system of Phelan to allow for secure imaging to be sent (p. 0028). 

Claim 3, Phelan is silent regarding the method of claim 1, wherein the inverse image of preceding and/or subsequent images of more than one set of image data is generated such that the combined images of said more than one set of image data and 
Struyk teaches the method of claim 1, wherein the inverse image of preceding and/or subsequent images of more than one set of image data is generated such that the combined images of said more than one set of image date and the corresponding inverse image result in a perceived image having a homogenous intensity and/or a homogeneous grey value (i.e. all color data components and corresponding inverse color data components is substantially the same) (p. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided inverse imaging as taught by Struyk to the system of Phelan to allow for secure imaging to be sent (p. 0028). 

Claim 4, Phelan teaches the method of claim 1, wherein said at least two sets of different image date comprises a set of image data to be viewed by one sub-set of users directly on said physical display (i.e. direct viewers) (p. 0005). 

Claim 5, Phelan is silent regarding the method of claim 4, wherein said inverse image is generated by including image data from said set of image data to be viewed by said direct users directly on said physical display. 
Struyk teaches the method of claim 4, wherein said inverse image is generated by including image data from said set of image data to be viewed by said direct users directly on said physical display (i.e. all displays) (p. 0042, 0045). 


Claim 6, Phelan is silent regarding the method of claim 1, wherein at least one of said at least two sets of different image data comprises a set of monochromatic image data. 
Struyk teaches the method of claim 1, wherein at least one of said at least two sets of different image data comprises a set of monochromatic image data (i.e. 50 percent gray) (p. 0025-0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided inverse imaging as taught by Struyk to the system of Phelan to allow for secure imaging to be sent (p. 0028). 

Claim 7, Phelan is silent regarding The method of claim 6, wherein at least one sub-set of said inverse images is generated on the basis of said set of monochromatic image data (i.e. 50 percent gray) (p. 0025-0026). 
Struyk teaches The method of claim 6, wherein at least one sub-set of said inverse images is generated on the basis of said set of monochromatic image data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided inverse imaging as taught by Struyk to the system of Phelan to allow for secure imaging to be sent (p. 0028). 

Claim 8, Phelan teaches the specific feature of “direct viewers” (p. 0009-0012) and “broadcast viewiers” (p. 0009-0012).
Phelan is not entirely clear in teaching the specific feature of: 
“wherein the set of image data for the direct viewers is displayed at a higher frequency on said physical display than the set (or each of the sets) of image data for the broadcast viewers”. 
Struyk teaches the specific feature of: 
“wherein the set of image data for the direct viewers is displayed at a higher frequency on said physical display than the set (or each of the sets) of image data for the broadcast viewers” (i.e. sufficiently high frequency used for displaying inverse color components, inverse may be used for any data set) (p. 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided inverse imaging as taught by Struyk to the system of Phelan to allow for secure imaging to be sent (p. 0028). 

Claim 9, Phelan teaches the method of claim 8, wherein each frame of image data for the direct viewers is shown in multiple time slots (i.e. shown in TABLE 1) before and/or after each frame of image data for the broadcast viewers (p. 0019-0020). 

Claim 10, Phelan teaches the method of claim 1, wherein a video stream is generated for each set of image data displayed on said physical display (i.e. television or screen) (p. 0005). 



Claim 14, Phelan teaches the method of claim 1, wherein the physical display is a LED display (p. 0028).
 
Claim 15, Phelan teaches the method of claim 14, wherein the LED display is a signboard or billboard and said scene is part of a sports event or an entertainment event (p. 0008). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US 2009/0102957) in view of Struyk (US 2003/0128218), and further in view of Woodman et al. (US 2017/0054968).

Claim 12, Phelan is silent regarding the method of claim 11, wherein said synchronization signals are based on a master clock corresponding to the frame rate of said video stream. 
Woodman teaches the method of claim 11, wherein said synchronization signals are based on a master clock corresponding to the frame rate of said video stream (i.e. frame rate based on clock) (p. 0048). 
.

Claim 13, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US 2009/0102957) in view of Struyk (US 2003/0128218), and further in view of Woodman et al. (US 2017/0054968), and further in view of Toda (US 2014/0035636).

Claim 13, Phelan is silent regarding the method of claim 12, wherein said synchronization signals comprise slave clocks obtained by shifting said master clock by a specific delay for each video stream. 
Toda teaches the method of claim 12, wherein said synchronization signals comprise slave clocks obtained by shifting said master clock by a specific delay for each video stream (i.e. compensate for delay) (p. 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided time shifting as taught by Toda to the system of Phelan to compensate for potential delays (p. 0014).

Claim 17 is analyzed and interpreted as an apparatus of claim 1.  Additionally recited feature, Phelan is silent regarding “a control interface, configured to carry out the method of claim 1, comprising means for receiving or generating a master clock signal, means for generating two or more time-shifted slave clock signals and means for 
Woodman teaches “a control interface, configured to carry out the method of claim 1, comprising means for receiving or generating a master clock signal, means for generating two or more time-shifted slave clock signals and means for generating trigger signals in correspondence with said two or more time-shifted slave clock signals” (p. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided synchronization as taught by Woodman to the system of Phelan to ensure video capture is synchronized across multiple cameras (p. 0048).

Claim 21 is analyzed and interpreted with respect to claim 1 and 17.

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US 2009/0102957) in view of Struyk (US 2003/0128218), and further in view of Toda (US 2014/0035636), and further in view of McClellan (US 2011/0157389).

Claim 18, Phelan is silent regarding the control interface of claim 17, further comprising at least one input receiving an external master clock signal, at least two slave outputs for transmitting said slave clock signals to two or more cameras and at least on trigger outputs for transmitting trigger signals to a physical display for displaying 
McClellan teaches the control interface of claim 17, further comprising at least one input receiving an external master clock signal, at least two slave outputs for transmitting said slave clock signals to two or more cameras (i.e. process for camera) and at least on trigger outputs for transmitting trigger signals (fig. 3) to a physical display for displaying different sets of image data on said physical display in a time-sliced multiplexed manner (p. 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a synchronization process as taught by McClellan to the system of Phelan to allow for clocks to be synchronized (p. 0029).
Claim 19, Phelan is silent regarding the control interface of one of claim 17, wherein said means for receiving or generating a master clock signal, means for generating two or more time-shifted slave clock signals and means for generating trigger signals in correspondence with said two or more time-shifted slave clock signals are at least partly hardware-implemented in dedicated micro-controllers. 
McClellan teaches the control interface of one of claim 17, wherein said means for receiving or generating a master clock signal, means for generating two or more time-shifted slave clock signals and means for generating trigger signals in correspondence with said two or more time-shifted slave clock signals are at least partly hardware-implemented in dedicated micro-controllers (i.e. processor) (p. 0029). 


Claim 20, Phelan is silent regarding the control interface of claim 17, wherein said means for receiving or generating a master clock signal, means for generating two or more time-shifted slave clock signals and means for generating trigger signals in correspondence with said two or more time-shifted slave clock signals are at implemented as an executable program in a general purpose computer. 
McClellan teaches the control interface of claim 17, wherein said means for receiving or generating a master clock signal, means for generating two or more time-shifted slave clock signals and means for generating trigger signals in correspondence with said two or more time-shifted slave clock signals are at implemented as an executable program in a general purpose computer (i.e. processor) (p. 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a synchronization process as taught by McClellan to the system of Phelan to allow for clocks to be synchronized (p. 0029).

Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive.

As outlined in the subject application, even though the images for the broadcast viewers are displayed for such a short period of time that they cannot be consciously viewed by direct viewers, the scheme described in Phelan does not completely avoid perceivable flickering of the LED signboards in a sports stadium due to the rapid temporal changes in displayed picture content.
The skilled person looking to address the problem of flickering of the electronic billboard due to interleaved data content would not revert to the Struyk for solving this problem because, as correctly noted by the Examiner, Struyk addresses the problem of masking or neutralizing an original image shown on a display to the human eye. As also correctly noted by the Examiner, at para. [0045], Struyk states that mixing a fundamental image with its true inverse will not leave contrasting regions of discernable fundamental features. This clearly concerns the spatial characteristics of the perceived image as resulting from a combination of the fundamental image with its inverse.
The Examiner respect disagrees.  The present claims are silent regarding any features regarding “avoiding flickering” and there is nothing in the Phelan that recites that there will be a perceivable flickering.  The claims are interpreted in the broadest interpretation and based on the merits of the language.  The Examiner does not find the Applicant’s arguments persuasive and the claim language is not recited in a manner 
Furthermore, regarding the combination of Phelan and Struyk, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and that of the prior art rests not on any individual element or function but in the very combination itself; "[an application] claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result", KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).  Struyk provides an additional advantage to Phelan allowing the system to broadcast confidential messages within the stream.

Conclusion
Claims 1-3, 5-15, 17-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426